      Case 2:15-cv-04510-GEKP Document 49 Filed 09/09/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RASHEED SIMPSON,                                               CIVIL ACTION
              Petitioner

               v.

JOHN E. WETZEL, et al.,
                Respondents                                    No. 15-4510

                                           ORDER

       AND NOW, this ~ a y of September, 2020, upon careful consideration of Rasheed

Simpson's petition for writ of habeas corpus, and the supporting documents (Doc. Nos. 4, 11),

Respondents' response (Doc. No. 36), Mr. Simpson's reply (Doc. No. 39), the parties'

supplemental briefs (Doc. Nos. 42, 43), the state court record, and the Court having conducted

oral argument on June 21, 2019, it is hereby ORDERED that the petition for writ of habeas corpus

is CONDITIONALLY GRANTED, in part, as to Mr. Simpson's claim regarding the federal due

process issue involving his trial jury instructions, as set forth in the accompanying Memorandum.

Execution of the writ is ST AYED for one-hundred and eighty (180) days from the date of this

Order to permit the Commonwealth to commence a new trial on the first-degree murder charge.

If Mr. Simpson's new trial does not commence within the time specified, the writ shall issue, and

the Commonwealth shall vacate Mr. Simpson's conviction on the first-degree murder charge.

                                                    BY THE COURT:




                                                 ~~ UNITED STATES DISTRICT JUDGE
